DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the objections to claims 1 and 2 have been fully considered and are persuasive.  The objections to claims 1 and 2 have been withdrawn. 

Applicant’s arguments with respect to the rejections under 35 USC 112(b) have been fully considered and are persuasive.  The rejections of claims 2-8 have been withdrawn. 

Applicant’s arguments with respect to the rejections under 35 USC 103 have been fully considered and are persuasive.  The rejections under 35 USC 103 of claims 1 and 9-10 have been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 1 and 3-11.
In particular, regarding claim 1, the references of record fail to disclose a holding element which is positioned in the housing and is reversibly positioned relative to the housing in at least two different switch point positions. Royal (US 2466481) teaches a switch unit positioned in a housing that is adapted 
Regarding claims 3-11, the prior art fails to teach each and every limitation of claim 1 from which the claims depend. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675